DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 15 are currently amended. Claims 2-3 and 16 have been cancelled. Claims 1, 4-15, and 17-20 are currently under review.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-9, 11-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Pub. No.: US 2019/0081128 A1) hereinafter referred to as Yu and in view of Park (Pub. No.: US 2014/0340348 A1) in view of Wang et al. (Pub. No.: US 2019/0304999 A1) hereinafter referred to as Wang in view of Zeng et al. (Pub. No.: US 2019/0050094 A1) hereinafter referred to as Zeng.
With respect to Claim 1, Yu teaches an electronic device (fig. 1; ¶31) comprising a pixel layer (fig. 1; located in the display area) including a plurality of pixels (fig. 17); a display panel substrate (fig. 6, item SB’; ¶33) including a first area (fig. 1, item DA is the first area) in which the pixel layer is disposed, and a second area (fig. 1, item NDA is the second area) extending outward from the first area; a display driver integrated circuit (DDI) (fig. 2, item 33; ¶31), the DDI being configured to apply a signal to the pixel layer (¶31); one or more wiring layers disposed on the display panel substrate (¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”) and electrically connected between the DDI and the pixel layer, the wiring layers having an electrical path (¶31); wherein the display substrate includes a planar zone including at least a portion of the first area and at least a portion of the second area (fig. 1), and a bending zone that is bent (fig. 1 at item E and fig. 2, item 31; ¶31) and extending from the at least a portion of the second area (¶31, “The flexible display panel 100 further includes a reflexed area 31. The reflexed area 31 has a folding axis Z parallel to the first edge E. The reflexed area 31 can he bent to a back surface of the flexible display panel 100 about the folding axis Z.”), wherein the at least a portion of the second area includes a third area (fig. 11, item NDA2: third area, extending vertically from the first edge ‘E’ to the edge past the connecting line ‘7’) having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 11, first distance: distance from the first edge ‘E’ closest to the display area and extending vertically to the edge past the connecting line ‘7’), and a fourth area (fig. 11, item NDA3: fourth area, non-display area between the sides of the concave walls which has the width of the concave area) having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area); wherein a bending start point of the bending zone is adjacent to the second point, wherein the bending start point of the bending zone is closer to the fourth area than to the third area (fig. 2, the fourth area is within the notch which is the bending zone, the third area is outside the notch), wherein the one or more wiring layers are disposed in at least a portion of the planar zone and at least a portion of the bending zone (fig. 11, item 7 and 4; ¶41); wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path (¶31; ¶41), and wherein an outline of the planar zone has a rectangular shape with four rounded corners (fig. 1), the rectangular-shape being formed of a curved line on the four corners and through at least one of the four corners the wiring layers extend in the fourth area by the second distance of the fourth area being smaller than the first distance of the third area (figs. 1 and 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area).
Yu does not mention a display driver integrated circuit includes at least one of a gate driver or an emission driver, nor wherein an electrical path includes a scan line, a light emission control signal (EM) line, and a touch line of a touch panel disposed on the display panel.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”); wherein an electrical path includes a scan line, a light emission control signal (EM) line, and a touch line of a touch panel disposed on the display panel (¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the electronic device of Yu, wherein the DDI includes a gate driver, resulting in the second area having an electrical path with a wiring width that is reduced starting from at least one of the gate driver, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
	Yu does not teach wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area.
Wang teaches an electronic device (figs. 1 or 2; ¶2; ¶7) comprising: a pixel layer including a plurality of pixels (¶26); a display panel substrate including a first area in which the pixel layer is disposed (figs. 1 or 2, item 10: display region = first area; ¶26), and a second area extending outward from the first area (figs. 1 or 2, item 20: non-display region = second area; ¶24); and one or more wiring layers disposed on the display panel substrate and electrically connected to the pixel layer (figs. 1 or 2, items 311 and 312; ¶27), the wiring layers having an electrical path (figs. 1 or 2), wherein the at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (figs. 1 or 2, the third area includes a first distance that begins at a horizontal location of item 11 to a point where items 312(a) and 312(b) extend upwards to a final point on a vertical recessed interior edge on the left or right side), and a fourth area having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (figs. 1 or 2, the fourth area includes a second distance that begins at a horizontal location of item 11 extending vertically upwards to a parallel interior edge), wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area (figs. 1 or 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu and Park, wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area, as taught by Wang so as to provide a design alternative that minimizes the non-display area. 
Yu, Park, and Wang combined do not teach wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line.
Zeng teaches an electronic device (fig. 1) comprising: a pixel layer including a plurality of pixels (fig. 8, item 21: display region; ¶59); a display panel substrate including a first area in which the pixel layer is disposed (fig. 8, item 21), and a second area extending outward from the first area (fig. 8, second area: non-display area where wires are disposed); a display driver integrated circuit (DDI) (¶44); wherein an electrical path includes a scan line (fig. 8, item 232; ¶45), and a touch line (fig. 8, item 234; ¶45) of a touch panel disposed ono the display panel; wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, and Wang, wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line, as taught by Zeng so as to a design alternative. 
Claim 4, claim 1 is incorporated, Yu teaches further comprising: a touch panel (fig. 18; ¶52) formed on the display panel substrate. 
Yu does not mention wherein the electrical path starting from at least one of the gate driver or the emission driver is formed, at least in part, on a same plane as a touch line which is connected to the touch panel.
Zeng teaches an electronic device (fig. 1) comprising: a pixel layer including a plurality of pixels (fig. 8, item 21: display region; ¶59); a display panel substrate including a first area in which the pixel layer is disposed (fig. 8, item 21), and a second area extending outward from the first area (fig. 8, second area: non-display area where wires are disposed); a display driver integrated circuit (DDI) (¶44); wherein an electrical path includes a scan line (fig. 8, item 232; ¶45), and a touch line (fig. 8, item 234; ¶45) of a touch panel disposed ono the display panel; wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line (¶50); wherein an electrical path starting from at least one of the gate driver or the emission driver is formed, at least in part, on a same plane as a touch line which is connected to the touch panel (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, Wang, and Zeng, wherein the electrical path starting from at least one of the gate driver or the emission driver is formed, at least in part, on a same plane as a touch line which is connected to the touch panel, as taught by Zeng so as to a design alternative. 
With respect to Claim 5, claim 1 is incorporated, Yu teaches wherein the electrical path starting from at least one of the gate driver (figs. 1 and 2; ¶31) is disposed, at least in part, in a multi-layer structure in the second area (fig. 11, multi layer structure: item 7 and 4 are located in different layers; ¶41).
Claim 6, claim 1 is incorporated, Yu does not mention wherein the DDI includes a source driver, and wherein the second area has an electrical path starting from the source driver.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a source  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”), and wherein the second area has an electrical path starting from the source driver (¶41, in order to display an image, there must exist an electrical path stating from at least one of the source driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, Wang, and Zeng, wherein the DDI includes a source driver, and wherein the second area has an electrical path starting from the source driver, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
With respect to Claim 7, claim 1 is incorporated, Yu teaches wherein at least a portion of the bending zone is bent toward a direction opposite to a direction in which the at least a portion of the first area of the planar zone is visually exposed (figs. 1 and 2; ¶31).
Claim 8, claim 1 is incorporated, Yu teaches wherein the DDI is disposed in the bending zone (fig. 2; ¶31).
With respect to Claim 9, claim 1 is incorporated, Yu teaches further comprising: a printed circuit board (PCB) (fig. 2, item 33 is arranged on a flexible printed circuit board 32; ¶31) electrically coupled to the display panel substrate (¶31), wherein the DDI is disposed on the PCB (¶31).
With respect to Claim 11, claim 1 is incorporated, Yu teaches wherein the display includes an organic light emitting diode (¶46).
With respect to Claim 12, claim 1 is incorporated, Yu teaches wherein the bending zone includes a plurality of areas spaced apart from each other (fig. 11, a plurality of areas exists and are spaced apart from each other between item E to a parallel edge of the recessed notch).
With respect to Claim 15, Yu teaches an electronic device (fig. 1; ¶31) comprising: a display panel (fig. 1); and a touch panel (fig. 18) formed on the display panel (¶52), wherein the display panel comprises: a pixel layer (fig. 1; located in the display area) including a plurality of pixels (fig. 17); a display panel substrate (fig. 6, item SB’; ¶33) including a first area (fig. 1, item DA is the first area) in which the pixel layer is disposed, and a second area (fig. 1, item NDA is the second area) extending outward from the first area; a display driver integrated circuit (DDI) (fig. 2, item 33; ¶31), the DDI being configured to apply a signal to the pixel layer (¶31); and one or more wiring layers disposed on the display panel substrate (¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”) and electrically connected between the DDI and the pixel layer, the wiring layers having an electrical path (¶31); wherein the display substrate includes a planar zone including at least a portion of the first area and at least a portion of the second area (fig. 1), and a bending zone that is bent (fig. 1 at item E and fig. 2, item 31; ¶31) and extending from the at least a portion of the second area (¶31, “The flexible display panel 100 further includes a reflexed area 31. The reflexed area 31 has a folding axis Z parallel to the first edge E. The reflexed area 31 can he bent to a back surface of the flexible display panel 100 about the folding axis Z.”), wherein the at least a portion of the second area includes a third area (fig. 11, item NDA2: third area, extending vertically from the first edge ‘E’ to the edge past the connecting line ‘7’) having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 11, first distance: distance from the first edge ‘E’ closest to the display area and extending vertically to the edge past the connecting line ‘7’), and a fourth area (fig. 11, item NDA3: fourth area, non-display area between the sides of the concave walls which has the width of the concave area) having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area); wherein a bending start point of the bending zone is adjacent to the second point, wherein the bending start point of the bending zone is closer to the fourth area than to the third area (fig. 2, the fourth area is within the notch which is the bending zone, the third area is outside the notch), wherein the one or more wiring layers are disposed in at least a portion of the planar zone and at least a portion of the bending zone (fig. 11, item 7 and 4; ¶41); wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path (¶31; ¶41), and wherein an outline of the planar zone has a rectangular shape with four rounded corners (fig. 1), the rectangular-shape being formed of a curved line on the four corners and through at least one of the four corners the wiring layers extend in the fourth area by the second distance of the fourth area being smaller than the first distance of the third area (figs. 1 and 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area).
includes at least one of a gate driver or an emission driver, nor wherein an electrical path includes a scan line, a light emission control signal (EM) line, and a touch line of a touch panel disposed on the display panel.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”); wherein an electrical path includes a scan line, a light emission control signal (EM) line, and a touch line of a touch panel disposed on the display panel (¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the electronic device of Yu, wherein the DDI includes a gate driver, resulting in the second area having an electrical path with a wiring width that is reduced starting from at least one of the gate driver, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
	Yu does not teach wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area.
(figs. 1 or 2; ¶2; ¶7) comprising: a pixel layer including a plurality of pixels (¶26); a display panel substrate including a first area in which the pixel layer is disposed (figs. 1 or 2, item 10: display region = first area; ¶26), and a second area extending outward from the first area (figs. 1 or 2, item 20: non-display region = second area; ¶24); and one or more wiring layers disposed on the display panel substrate and electrically connected to the pixel layer (figs. 1 or 2, items 311 and 312; ¶27), the wiring layers having an electrical path (figs. 1 or 2), wherein the at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (figs. 1 or 2, the third area includes a first distance that begins at a horizontal location of item 11 to a point where items 312(a) and 312(b) extend upwards to a final point on a vertical recessed interior edge on the left or right side), and a fourth area having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (figs. 1 or 2, the fourth area includes a second distance that begins at a horizontal location of item 11 extending vertically upwards to a parallel interior edge), wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area (figs. 1 or 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu and Park, wherein a distance between the perimeter of the planar zone and the first area decreases from the third area to the fourth area, as taught by Wang so as to provide a design alternative that minimizes the non-display area. 
Yu, Park, and Wang combined do not teach wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line.
Zeng teaches an electronic device (fig. 1) comprising: a pixel layer including a plurality of pixels (fig. 8, item 21: display region; ¶59); a display panel substrate including a first area in which the pixel layer is disposed (fig. 8, item 21), and a second area extending outward from the first area (fig. 8, second area: non-display area where wires are disposed); a display driver integrated circuit (DDI) (¶44); wherein an electrical path includes a scan line (fig. 8, item 232; ¶45), and a touch line (fig. 8, item 234; ¶45) of a touch panel disposed ono the display panel; wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, and Wang, wherein, in a forming process, at least part of the scan line and/or the EM line is formed on a same layer as the touch line, as taught by Zeng so as to a design alternative. 
With respect to Claim 17, claim 1 is incorporated, Yu does not mention wherein at least a portion of the electrical path starting from at least one of the gate driver or the emission driver is formed on a same plane as a touch panel, and electrically coupled to the electrical path starting from at least one of the gate driver or the emission driver and formed in the second area of the display panel. 
Zeng teaches an electronic device (fig. 1) comprising: a pixel layer including a plurality of pixels (fig. 8, item 21: display region; ¶59); a display panel substrate including a first area in which the pixel layer is disposed (fig. 8, item 21), and a second area extending outward from the first area (fig. 8, second area: non-display area where wires are disposed); a display driver integrated circuit (DDI) (¶44); wherein at least a portion of an electrical path starting from at least one of the gate driver is formed on the same plane as the touch panel, and electrically coupled to the electrical path starting from at least one of the gate driver or the emission driver and formed in the second area of the display panel (¶50).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, Wang, and Zeng, wherein at least a portion of an electrical path starting from at least one of the gate driver is formed on the same plane as the touch panel, and electrically coupled to the electrical path starting from at least one of the gate 
With respect to Claim 18, claim 17 is incorporated, Yu does not mention wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is formed in the second area of the display panel.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); a touch panel (fig. 2, item TK; ¶58), and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”); wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel (fig. 1, item 120 connects item TK and DIC; fig. 2, item TKA and DA are in the same plane; fig. 8, item 171, 173, 154, and 155 are in the same layer) corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is (¶41, in order to display an image, there must exist an electrical path stating from at least one of the gate driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, Wang, and Zeng wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is formed in the second area of the display panel, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed and formed in the same plane (¶41). 
With respect to Claim 19, claim 15 is incorporated, Yu does not teach wherein the DDI includes a source driver, and wherein an electrical path starting from the source driver is formed in the second area.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a source  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”), and (¶41, in order to display an image, there must exist an electrical path stating from at least one of the source driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Yu, Park, Wang, and Zeng, wherein the DDI includes a source driver, and and wherein an electrical path starting from the source driver is formed in the second area, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
With respect to Claim 20, claim 15 is incorporated, Yu teaches wherein at least a portion of the bending zone is bent toward a direction opposite to a direction in which the at least a portion of the first area of the planar zone is visually exposed  (figs. 1 and 2; ¶31).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, Park, Wang, and Zeng as applied to claim 9 above, and further in view of Franklin et al. (Pub. No.: US 2013/0328051 A1) hereinafter referred to as Franklin..
With respect to Claim 10, claim 9 is incorporated, Yu does not teach wherein the DDI includes a plurality of DDIs.
Franklin teaches an electronic device (fig. 1, item 10; ¶31) comprising: a pixel layer (fig. 3, pixel layer: overlapping area of both items 32 to 34; ¶39) including a plurality of pixels (fig. 3, pixels formed between items 32 and 34; ¶39); a display panel substrate (fig. 3, item 34: thin film transistor layer formed on a transparent glass substrate layer; ¶38-39) including a first area (fig. 3, first area: outlined by item 32; ¶38-39) in which the pixel layer is disposed, and a second area (fig. 3, portion of item 34 that does not overlap item 32) extending outward from the first area; a display driver integrated circuit (DDI) (fig. 3, item 46; ¶47) configured to apply a signal to the pixel layer (¶50); and one or more wiring layers (fig. 9, items 110, 112, and 114) disposed on the display panel substrate and electrically connected (¶60-61), wherein the display panel substrate includes a planar zone (fig. 3, planar zone: areas inclusive of item 32 and 34) including at least a portion of the first area and at least a portion of the second area, and a bending zone (fig. 15, bending zone: portion of the device where the flexible printed circuit layer is attached) extending from the at least a portion of the second area (¶68), wherein the at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 3, first distance: distance d1 is from item 32 to the outer ledge of item 34, the portion of the ledge adjacent to the notch; third area: areas that are distance d1 to item 32; first point is on the outermost perimeter of 34), and a fourth area having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 3, second distance: distance d2 is from item 32 to an edge of the notch that is less than d1; fourth area: areas in which the distances are less than d1 to item 32; second point are points on the outermost edge of the notch), wherein a bending start point of the bending zone is adjacent to the second point (¶61, “a flex circuit cable such as flexible printed circuit 116 may pass through notch 48”), wherein the bending start point of the bending zone is closer to the fourth area than to the third area (fig. 3, the fourth area is within the notch which is the bending zone, the third area is outside the notch), and wherein the one or more wiring layers are disposed in at least a portion of the planar zone (fig. 9, item 114; ¶59) and at least a portion of the bending zone (fig. 9, items 110 and 112; ¶60-61) wherein the DDI includes a plurality of DDIs (fig. 3, item 46).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yu, Park, Wang, and Zeng, wherein the DDI includes a plurality of DDIs, as taught by Franklin so as to provide a design alternative.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Park, Wang, and Zeng as applied to claim 1 above, and further in view of Liu et al. (Pub. No.: US 2019/0267434 A1) hereinafter referred to as Liu.
With respect to Claim 13, claim 1 is incorporated, Yu teaches wherein an outline of the first area corresponds to the outline of the planar zone. Yu, Park, Wang, and Zeng combined do not mention an outline of the first area has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area.
Liu teaches an electronic device (fig. 1; ¶27) comprising: a pixel layer including a plurality of pixels (fig. 1, item 11; fig. 2, item 10 ¶30); a substrate (figs. 1-3, item 13; ¶32) including a first area in which the pixel layer is disposed (fig. 1, item 11: first area; ¶29), and a second area extending outward from the first area (fig. 1, item 12: second area; ¶29); wherein an outline of the first area corresponds to the outline of a planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line (fig. 1), and wherein an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area (¶82, “the display region of the display panel may be irregularly designed to cause a portion of a border region to be recessed towards the display region to form a groove on a region of the display region adjacent to the border region”, please note that having an irregularly designed display region includes instances of when an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area).
(¶82).
With respect to Claim 14, claim 1 is incorporated, Yu, Park, Wang, and Zeng combined do not mention further comprising: a front plate disposed on the display, wherein an outline of the front plate corresponds to the outline of the planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of the curved line forming the at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone.
Liu teaches an electronic device (fig. 1; ¶27) comprising: a pixel layer including a plurality of pixels (fig. 1, item 11; fig. 2, item 10 ¶30); a substrate (figs. 1-3, item 13; ¶32) including a first area in which the pixel layer is disposed (fig. 1, item 11: first area; ¶29), and a second area extending outward from the first area (fig. 1, item 12: second area; ¶29); further comprising: a front plate (fig. 1, item 12: cover plate; ¶41) disposed on the display, wherein an outline of the front plate corresponds to the outline of the planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line (fig. 1), and wherein an average radius of curvature of the curved line forming the at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone (¶82, “the display region of the display panel may be irregularly designed to cause a portion of a border region to be recessed towards the display region to form a groove on a region of the display region adjacent to the border region”, please note that having an irregularly designed display region includes instances of when an average radius of curvature of a curved line forming at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming the at least one corner of the outline of the planar zone).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Yu, Park, Wang, and Zeng, to further comprise a front plate disposed on the display, wherein an outline of the front plate corresponds to the outline of the planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of the curved line forming the at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone, as taught by Liu so as to achieve a full screen and for improved user experience (¶82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONNA V Bocar/Examiner, Art Unit 2621 

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621